Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 19 January 1804
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


               
                  Dear Sir 
                  Washington Jan. 19. 1804.
               
               Mr Harvie, a young gentleman who has lived with me since the departure of Captn. Lewis on his expedition up the Missouri, making a short visit to Paris, I have thought I ought not to deny him the advantage of your acquaintance. he has fine talents, great information, is moral & honourable. he is destined by his genius, acquirements and standing in society to run the career of political honour in our country, and perhaps no young man has entered on it with better prospects. your attentions & counsels will be useful to him & gratifying to me. he carries the stock created for the purchase of Louisiana, and by the delivery of that closes the transaction, the country having been delivered to us on the 20th. of December. this acquisition, by removing from us all prospect of necessary war, has given great joy to our country; in which I am sure of your sincere participation. mr Harvie will be able to give you our political details, and to inform you that federalism is here in it’s last agonies. as you know all the wickedness of it’s principles, you will feel an interest for us in this information. we are preparing a form of government for the Territory of Orleans. by this name we call the lower division of Louisiana, which will be divided from the upper by an East & West line 10. miles North of Nachitoches on the Red river, about the Lat. of 32°. we shall make it as mild & free, as they are as yet able to bear, all persons residing there concurring in the information that they are neither qualified, nor willing, to exercise the rights of an elective government. the immense swarm flocking thither of Americans used to that exercise, will soon prepare them to recieve the necessary change. present me respectfully, to Made. Dupont, and accept my affectionate salutations, and assurances of constant esteem.
               
                  Th: Jefferson 
               
             